

115 HR 4333 IH: Lyme Disease Research Stamp Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4333IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Faso (for himself, Mr. Peterson, Mrs. Comstock, Ms. Shea-Porter, Ms. Pingree, Mr. Moulton, Ms. Norton, Mr. Barletta, Mr. Lance, Ms. Stefanik, Mr. Sean Patrick Maloney of New York, Mr. Cohen, Mr. Keating, Mr. Pocan, Ms. Lofgren, Mr. Espaillat, Mr. Katko, Mr. Smith of New Jersey, Mr. King of New York, Mr. Courtney, Mr. Collins of New York, Mr. Zeldin, and Mr. Donovan) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the issuance of a Lyme Disease Research Semipostal Stamp.
	
 1.Short titleThis Act may be cited as the Lyme Disease Research Stamp Act. 2.Lyme Disease Research Semipostal Stamp (a)In generalTo afford a convenient way for members of the public to contribute to funding for Lyme disease and related tick-borne illness research within the National Institute of Allergy and Infectious Diseases, the United States Postal Service shall issue a semipostal stamp (hereinafter in this Act referred to as the Lyme Disease Research Semipostal Stamp) in accordance with this section.
 (b)Terms and conditionsThe issuance and sale of the Lyme Disease Research Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section.
			(c)Disposition of proceeds
 (1)In generalAll amounts becoming available from the sale of the Lyme Disease Research Semipostal Stamp (as determined under section 416(d) of such title 39) shall be transferred to the National Institute of Allergy and Infectious Diseases, for the purpose described in subsection (a), through payments which shall be made at least twice a year.
 (2)Proceeds not to be offsetIn accordance with section 416(d)(4) of such title 39, amounts becoming available from the sale of the Lyme Disease Research Semipostal Stamp (as so determined) shall not be taken into account in any decision relating to the level of appropriations or other Federal funding to be furnished in any year to the National Institute of Allergy and Infectious Diseases.
 (d)DurationThe Lyme Disease Research Semipostal Stamp shall be made available to the public for a period of at least 6 years, beginning no later than 12 months after the date of the enactment of this Act.
 (e)DefinitionFor purposes of this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code. 